DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 26, 2022 has been entered.

                                                 Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: Claims 1-2, 4-12, 14-22 (renumbering as 1-20 respectively) are allowed.

	Claims 1, 11 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “transmit the reference signal and a data signal to the base station by using transmission repetition count information and grant-free resource region information included in the control information, wherein the reference signal is used to identify an independent component analysis (ICA) region to decode the data signal without channel estimation, in case that a grant-free terminal group is not changed, and wherein the grant-free terminal group is associated with an index of the reference signal”.

Claims 6, 16 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “identify a grant-free terminal group based on an index of the reference signal, identify whether the grant-free terminal group is changed, in case that the grant-free terminal group is not changed, identify an independent component analysis (ICA) region based on the reference signal, and decode the data signal without channel estimation based on the identified ICA region, and wherein the reference signal is generated by using a sequence among sequences included in sequence set information for the reference signal included in the control information, and wherein the terminal is identified based on the sequence by the base station”.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CANDAL ELPENORD/Primary Examiner, Art Unit 2473